Response to Arguments
	Applicant's arguments filed 27 JUL 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
For at least the reasons discussed in Applicant’s previously filed response, which is expressly incorporated herein by reference, each of claims 2 and 11, and their respective claims, is directed to patent-eligible subject matter. 

	Examiner’s responses to those arguments are incorporated by reference. Needless repetition of arguments does not make them any more viable.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 2
Notwithstanding, and solely in a continued effort to advance prosecution of the instant application, each of claims 2 and 11 has been amended to recite inter alia “receiving data representing a computational task to be performed by a system including one or more quantum computing resources and one or more classical computing resources; determining, by a model that processes at least a portion of the received data and that is configured through training to optimize computational times and computational costs associated with generating a solution to a computational task, a quantum computing resource of the one or more quantum computing resources to route the data to by (i) determining to route the computational task to one of the one or more quantum computing resources instead of one of the one or more classical computing resource and (ii) determining a type of quantum computing resource to route the computational task to, the quantum computing resource being of the type of quantum computing resource; routing the data representing the computational task to the quantum computing resource.” Support for the amendments is provided in the application as originally filed (see, e.g., Spec., paragraphs [0087]-[0090]).

	Applicant merely executes the abstract algorithm on a general purpose classical or quantum computer. Specifically, Applicant’s Specification recites:

[000127] Digital and/or quantum computers suitable for the execution of a digital and/or quantum computer program can be based on general or special purpose digital and/or quantum processors or both, or any other kind of central digital and/or quantum processing unit. Generally, a central digital and/or quantum processing unit will receive instructions and digital and/or quantum data from a read-only memory, a random access memory, or quantum systems suitable for transmitting quantum data, e.g. photons, or combinations thereof.

	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 3
The subject matter of the instant application, as embodied in the claims, provides a technical solution that addresses technical problems and provides technical improvements in functionality of computer systems. For example, and as discussed in Applicant’s previous response, the instant application discusses that, “[f]or some optimization tasks, quantum computing devices may offer an improvement in computational speed compared to classical devices,” while, “[c]onversely, for some optimization tasks, quantum computing devices may not offer an improvement compared to classical devices.” Spec., paragraphs [00025], [00026]. In view of this, the subject matter of the instant application, as embodied in the claims, “balances this tradeoff and learns optimal routings of computational tasks to classical or quantum computing resources,” where, “[b]y learning when and how to utilize the power of quantum computing, a system implementing the quantum computing machine learning module may perform computational tasks more efficiently and/or accurately compared to systems that do not include quantum computing resources, or to systems that do not learn optimal routings of computational tasks to classical or quantum resources.” Spec., para. [00027].

In view of this, patent-eligibility of the pending claims is readily apparent from the overwhelming Federal Circuit case law. That is, because the subject matter of the claims provides technical improvements, as discussed above, the subject matter is not abstract, and/or there is more than any abstract idea alone. See, e.g., Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) (self-referential table for a computer database was an improvement in an existing technology and thus not directed to an abstract idea); Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 120 USPQ2d 1527 (Fed. Cir. 2016) (claim entails an unconventional technical solution to a technological problem); Visual Memory LLC. v. NVIDIA Corp., 867 F. 3d 1253, (Fed. Cir. August 15, 2017) (claims to an enhanced computer memory system were directed to an improvement in computer capabilities and not an abstract idea); Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018) (the claimed method for virus scanning recites specific steps that accomplish a result that realizes an improvement in computer functionality); and Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018) (claims directed to an improved user interface held patent-eligible)).

	Applicant merely executes the abstract algorithm on a general purpose classical or quantum computer. Specifically, Applicant’s Specification recites:

[000127] Digital and/or quantum computers suitable for the execution of a digital and/or quantum computer program can be based on general or special purpose digital and/or quantum processors or both, or any other kind of central digital and/or quantum processing unit. Generally, a central digital and/or quantum processing unit will receive instructions and digital and/or quantum data from a read-only memory, a random access memory, or quantum systems suitable for transmitting quantum data, e.g. photons, or combinations thereof.

	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 4
Like the claims at issue in Enfish and Del Bene (and numerous other Federal Circuit and PTAB decisions), claims 2 and 11 are patent-eligible because the subject matter of the claims improves an existing technology. More particularly, and as discussed above, the subject matter of the instant application, as embodied in claims 2 and 11 improves computing systems that include both classical and quantum computing resources. As Applicant has already discussed, the subject matter of claims 2 and 11 enable “system[s] implementing the quantum computing machine learning module [to] perform computational tasks more efficiently and/or accurately compared to systems that do not include quantum computing resources, or to systems that do not learn optimal routings of computational tasks to classical or quantum resources.” Spec., para. [00027].

For at least the foregoing reasons, each of claims 2 and 11, and each of the respective dependent claims, is directed to patent-eligible subject matter, and reconsideration and withdrawal of the rejection are respectfully requested.

	Applicant merely executes the abstract algorithm on a general purpose classical or quantum computer. Specifically, Applicant’s Specification recites:

[000127] Digital and/or quantum computers suitable for the execution of a digital and/or quantum computer program can be based on general or special purpose digital and/or quantum processors or both, or any other kind of central digital and/or quantum processing unit. Generally, a central digital and/or quantum processing unit will receive instructions and digital and/or quantum data from a read-only memory, a random access memory, or quantum systems suitable for transmitting quantum data, e.g. photons, or combinations thereof.

	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
29 AUG 2022